Citation Nr: 0013273	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-16 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his VA Form 9, dated in January 2000, the veteran advised 
that he accepted the denial of his claim for service 
connection for peripheral neuropathy.  The veteran has thus 
withdrawn his appeal of this issue.  Accordingly, this issue 
is no longer before the Board for consideration.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's left shoulder disability and his period of active 
duty service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence of noting is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The Board finds that the veteran's left shoulder claim is 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim. 
Specifically, the March 2000 statement from L.D. Empting, 
M.D. links the veteran's history of manually loading 
artillery to his current left shoulder degenerative changes.  
Therefore, the claim is well grounded.  However, for reasons 
set forth below, the Board finds that additional development 
is necessary to ensure proper adjudication of the veteran's 
claim.


ORDER

The claim of entitlement to service connection for left 
shoulder disability is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
left shoulder disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily required duty 
to assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a 
new claim and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

A review of the medical evidence of record shows that the 
veteran first sought treatment for left shoulder complaints 
in the mid-1990's.  A May 1997 VA general medical examination 
shows that the veteran's complaints of left upper extremity 
numbness were likely caused by degenerative disease of the 
cervical spine found on a contemporaneous X-ray study.  Dr. 
Empting's March 2000 statement indicates that February 1998 
injuries were superimposed on a previous left shoulder injury 
with some neck injury.  He believed the veteran's narratives 
were accurate and consistent with medical/neurologic 
principles and felt that he had developed primary left 
shoulder and cervical degenerative changes during the manual 
artillery loading maneuvers and that within reasonable 
medical certainty, his left shoulder disability was service 
connected.  The Court has held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

During his March 2000 Travel Board hearing before the 
undersigned Member, the veteran testified that his hearing 
loss had increased since his most recent audiology 
examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine if he 
has any present left shoulder disability 
related to service.  All indicated tests 
and studies, including x-ray studies are 
to be performed.  The claims folder is to 
be made available to the examiner prior 
to examination for use in the study of 
the case.  The examiner is to indicate 
whether the claims folder and service 
medical records have been reviewed. The 
examiner is specifically requested to 
offer an opinion, with complete 
rationale, as to whether it is at least 
as likely as not, that any ascertained 
left shoulder disability was caused by 
the veteran's asserted inservice manual 
loading of artillery.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  The RO should also arrange for the 
veteran to undergo a VA examination, to 
include an audiogram, by a board 
certified specialist in audiology, if 
available, to determine the extent and 
severity of his service-connected hearing 
loss.  All indicated studies deemed 
necessary should be performed.  The 
veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  Then, after undertaking any other 
necessary development, the RO should 
readjudicate the veteran's claims for 
service connection for a left shoulder 
disability and increased (compensable) 
evaluation for bilateral hearing loss.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



